Citation Nr: 0517112	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
circulatory disorder of the arms.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

In an administrative decision dated in September 1979, VA 
determined that the veteran's service from February 1975 to 
February 1977 was honorable, but that the service from 
February 14, 1977, to June 25, 1979, was under dishonorable 
conditions and, hence, a bar to VA monetary benefits based on 
that period of service.  See 38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.12 (2004).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.  In October 2004, the appellant appeared at 
a videoconference hearing held before the undersigned.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

In connection with the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a circulatory disorder of the arms, 
the veteran has submitted evidence of a cervical spine 
condition, with symptoms occasionally involving the upper 
extremities.  In a letter dated in October 2002, the RO 
requested the veteran to clarify his claimed issues.  The 
veteran did not provide a statement clarifying the issues, 
and, accordingly, the RO limited consideration to the issue 
of a circulatory disorder.  However, it appears from the 
veteran's testimony that he considers the cervical spine 
disability to be the same issue as the issue involving a 
circulatory disorder of the arms.  

The issue of service connection for a cervical spine 
disability (or "neck disorder"), even if manifestations 
include pain and numbness in the upper arms, is a separate 
issue, which has not been addressed by the RO.  Consequently, 
the Board does not have jurisdiction to address the issue.  
38 U.S.C.A. § 7104 (West 2002).  Moreover, initial 
development and consideration by the RO is required to 
safeguard the veteran's due process rights.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  Therefore, the issue of service connection for a 
cervical spine disability is referred to the RO for initial 
consideration.  

For reasons expressed below, the issues involving skin and 
back disabilities are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since a final March 1980 RO decision, 
which denied service connection for a circulatory disability 
of the arms, does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  

2.  Evidence received since a final March 1980 RO decision, 
which denied service connection for a skin disorder, includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  Evidence received since a final March 1980 RO decision, 
which denied service connection for a back disability, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  

CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim for service connection for a circulatory 
disability of the arms; the March 1980 decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a skin disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  New and material evidence has been submitted to reopen 
the claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Service connection for skin, circulatory, and back conditions 
was previously denied in an RO rating decision dated in March 
1980.  The veteran did not appeal that decision, and it is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).  However, a previously denied claim may be reopened 
by submission of new and material evidence, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 27 
(1996); Manioc v. Derwinski, 1 Vet. App. 140 (1991).  
Further, whether a claim is reopened is a jurisdictional 
matter, and, therefore, the Board must independently address 
the issue, regardless of the actions of the RO.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran's request to reopen his claims was received in 
September 2002.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004). 

The veteran was in service from February 1975 to June 1979; 
however, his discharge was under other than honorable 
conditions.  In an administrative decision dated in September 
1979, VA determined that the veteran's service from February 
1975 to February 1977 was honorable, but that the service 
from February 14, 1977, to June 25, 1979, was under 
dishonorable conditions and, hence, a bar to VA monetary 
benefits based on that period of service.  See 38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.12 (2004).  

Although specific evidence will be discussed below as it 
pertains to each issue, as to all issues, the evidence of 
record at the time of the previous decision included service 
medical records pertaining to both his honorable and 
dishonorable service.  In addition, of record was the report 
of a VA examination conducted in November 1979.  

Evidence received since the March 1980 rating decision 
includes private medical records dated in 1980, and from 1993 
to 2004; VA outpatient treatment records dated in December 
2000; and the veteran's testimony at his hearing before the 
undersigned in October 2004, as well as written statements 
from the veteran.  

A.  Circulatory disability of the arms

Service medical records show that the veteran complained of 
circulatory problems in July 1976.  He complained that 
prolonged standing or walking caused circulation problems 
from his fingertips to his elbows.  He said that by holding 
his arms up and massaging his biceps, the circulation would 
return.  Physical examination was normal.

In November 1977, he complained of pain and numbness in both 
arms during hot or cold weather.  On the VA examination in 
November 1979, the veteran complained of circulatory problems 
with his arms, worsened by activity.  He described the 
symptoms as numbness and heaviness.  Examination of the 
cardiovascular system did not disclose any circulatory 
abnormalities, and the diagnosis was circulatory condition 
not found.  Based on this evidence, the claim was denied.  

Medical evidence dated from 1993 to 2004 shows that the 
veteran sustained a cervical strain in a motor vehicle 
accident in October 1993, and again in July 1999.  During the 
course of his treatment following those incidents, he 
occasionally complained of pain and numbness from his neck 
into his arms, but the symptoms were attributed to his 
cervical spine condition.  Likewise, a functional assessment 
in August 2004 attributed functional deficits in the upper 
extremities to a cervical spine condition.  Although a 
December 2000 VA outpatient treatment record noted motor 
weakness bilaterally in the upper extremities, again, this 
was not attributed to a circulatory condition. 

This evidence does not show the presence of a circulatory 
condition of the arms.  Without a current disability, there 
can be no service connection.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997).  In this regard, as noted 
in the "Introduction" above, the issue of service 
connection for a cervical spine disability, and associated 
manifestations, even if involving the arms, is a separate 
issue, which has not been addressed by the RO.  

The new evidence, which shows a cervical spine disability, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a 
circulatory disability of the arms, nor does it raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, new and material evidence 
not having been presented, the claim remains denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Skin disability

Service medical records show that the veteran was seen on 
February 11, 1977, complaining of bumps on his face.  He was 
diagnosed with pseudofolliculitis barbae (PFB) and issued a 
shaving profile.  Although he was seen on numerous subsequent 
occasions for PFB, the period of his honorable service ended 
after February 13, 1977.  On a VA dermatology examination in 
November 1979, the veteran was noted to have PFB, manifested 
by a moderate amount of granulomatous inflammation down on 
his lower neck.  He was currently wearing a beard, and the 
beard area itself seemed to be in good condition.  

Medical evidence received since the March 1980 rating 
decision does not show the continued presence of PFB.  In 
order for a grant of service connection, there must be 
medical evidence of current disability.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  However, at his 
hearing in October 2004, the veteran testified that he has 
continued to experience this skin condition since service.  
He states that despite precautions as to how often and how 
close he shaves, he still has "razor bumps," ingrown hairs, 
and irritation, due to the skin condition.  The veteran is 
competent to report these observable symptoms.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Thus, the new evidence, in the 
form of his personal testimony, which was not before the RO 
in 1980, raises a reasonable possibility of substantiating 
the claim.  In this regard, the Board observes that the 
records pertaining to his dishonorable service may be used to 
show continuity of a condition shown to have been incurred 
during earlier, honorable service, just as with private 
medical records.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.  



C.  Back disability

Service medical records show that on February 11, 1977, 
(honorable service) the veteran was seen complaining of back 
pain, and tenderness in the latissimus dorsi muscles was 
observed.  Subsequently, in January or February of 1978, 
(dishonorable service) he injured his back, and numerous 
complaints of back pain were subsequently noted.  The VA 
examination in November 1979, however, diagnosed only 
transverse processes of L-1, and spina bifida at L-5 and S-1.  
These were described as "congenital abnormalities."  

Congenital abnormalities as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2004).  Accordingly, as those were the only 
conditions shown to be present, the claim was denied.

The new medical evidence shows that the veteran was treated 
for back pain following motor vehicle accidents in October 
1993 and July 1999.  However, records from G. Evans, M.D., 
show that the veteran reported a previous injury to his back 
in the military.  In July 2003, Dr. Evans wrote that the 
post-service accidents aggravated a pre-existing condition 
acquired in the military.  In March 2004, he said the 
accident in the military aggravated a pre-existing spina 
bifida occulta.  

Service connection may be granted for disability superimposed 
on a congenital abnormality.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 
(1990).  Thus, this evidence is  relates to an unestablished 
fact necessary to substantiate the claim raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).  In this regard, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; the evidence is 
weighed and credibility assessed only after the claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.

II.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  

The file shows that by RO correspondence dated in October 
2002 - prior to the rating action on appeal - the veteran was 
informed of the evidence necessary to substantiate his 
claims.  He was informed of his and VA's respective 
obligations to obtain different types of evidence.  The 
rating decision and statement of the case also provided 
information regarding the evidence necessary to substantiate 
his claims and the reasons his claims were denied.  Although 
he was not explicitly told to submit all pertinent evidence 
in his possession, the detailed explanations provided served 
to convey that information and the Board finds that VA 
substantially complied with this requirement.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  
The veteran has been afforded the opportunity to meaningfully 
participate in the processing of his claim, and he has not 
claimed that VA failed to comply with the notice requirements 
of the VCAA.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2004).  VA records have been obtained, as well 
as all records of private treatment identified by the 
veteran.  A VA examination is not required unless new and 
material evidence is submitted.  See 38 C.F.R. § 3.159(d).  
The veteran testified at a Board videoconference hearing in 
October 2004, and, at that time, it was indicated by the 
veteran that VA has all available medical records.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met, to the 
extent required to address the issues of whether new and 
material evidence has been submitted.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Mayfield, supra; Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence to reopen a claim for service 
connection for a circulatory disability of the arms has not 
been received; the appeal is denied.  

New and material evidence to reopen a claim for service 
connection for a skin disorder has been received; to that 
extent, the appeal is granted.

New and material evidence to reopen a claim for service 
connection for a back disability has been received; to that 
extent, the appeal is granted.


REMAND

Because the claims for service connection for a skin disorder 
and a low back disability have been reopened with the 
submission of new and material evidence, additional 
assistance in developing evidence pertinent to the veteran's 
claims must be provided.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In particular, he should be 
afforded examinations.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); 38 C.F.R. § 3.159(c)(4)(iii).  In this 
regard, while a lay person is competent to report observable 
symptoms, medical expertise is needed to associate the 
symptoms with a particular condition.  See Savage v. Gober, 
10 Vet. App. 488 (1997); Falzone v. Brown, 8 Vet. App. 398 
(1995).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Moreover, although most of his treatment in service for a 
back condition followed an injury in January 1978, during his 
dishonorable service, he was also seen on February 11, 1977, 
during his period of honorable service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).   

Accordingly, the appeal is REMANDED to the RO via the AMC for 
the following:

1.  The veteran should be afforded a VA 
examination to determine whether he 
currently has evidence of 
pseudofolliculitis barbae (PFB), including 
scarring or other manifestations of past 
presence of the condition.  

If found, the examiner should render an 
opinion as to whether, based on 
examination findings, review of the 
records, the veteran's history, and 
medical principles, it is at least as 
likely as not that PFP is etiologically 
related to the veteran's period of 
honorable service from February 1975 to 
February 13, 1977.  
 
2.  The veteran should be afforded a VA 
exam to identify the etiology of a low 
back disability.  It is essential that the 
claims folder be made available to the 
examiner for review before the 
examination.  The examiner is requested to 
review the file, in particular, the 
service medical records, both pertaining 
to honorable service (February 1975 to 
February 1977) and dishonorable service 
(February 14, 1977, to June 25, 1979), as 
well as the separation examination.  In 
addition, the examiner is asked to review 
the VA examination of November 1979, and 
subsequent medical records dated from 1993 
to 2004.   

Thereafter, the examiner should render an 
opinion as to whether, based on 
examination findings, review of the 
records, the veteran's history, and 
medical principles, it is at least as 
likely as not that a current back 
disability is etiologically related to the 
veteran's period of honorable service, 
from February 1975 to February 13, 1977.  
The opinion should include a discussion of 
the evidence relied upon for the 
conclusion, as well as a complete 
rationale.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for PFB and a low 
back disability on a de novo basis.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


